DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 7, 9-17, 19, 28-33, and 40 are pending.
Claim 1 is currently amended.
Claims 2, 4-6, 8, 18, 20-17, 34-39, and 41 are cancelled.
Claims 3, 9-15, 17, 19, 28-33, and 40 are withdrawn as being directed to a non-elected invention, the election having been made on 1/19/2021.
Claims 1, 7, and 16 have been examined.

Priority
This application is a 371 of PCT/EP2018/063439 filed on 05/23/2018, which claims foreign priority of EP 17172584.9 filed on 05/23/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.


Withdrawn Rejection
The rejection of claims 1 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because the amendment overcomes the rejection.
The rejection of claims 1 and 7 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang et al. (US 2015/0064169 A1) is withdrawn because the argument is persuasive (remarks p6, last para bridging to p7, para 1).
The rejection of claims 1, 7, and 16 under 35 U.S.C. 103 as being unpatentable over Breitbart et al. in view of STN sequence search and Wang et al. is withdrawn in order to apply more relevant prior art references under new grounds of rejection in response to claim amendment.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Breitbart et al. in view of STN sequence search in view of Wang et al. and further in view of Stewart et al. is withdrawn in order to apply more relevant prior art references under new grounds of rejection in response to claim amendment.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (J Immunol 1995; 155:1629-1636.) in view of Breitbart et al. (US 2009/0068207 A1; SEQ ID Nos: 31 and 83 attached at the last page) and Beer et al. (Blood, Vol 79, No 1 (January 1), 1992: pp 117-128).
Claim 1 is drawn to a peptide consisting of:
(a) SEQ ID NO: 51 of X1-X2-X3-X4-X5-F-X7-X8 and 
(b) a poly-Gly or Gly-rich linker at N- and/or C-terminus.
Wang et al. teach synthetic peptides derived from β2-Glycoprotein I (β2GPI) with various lengths (p1630, col 1, Peptide residues β2GPI sequence). Wang et al. teach the use of the β2GPI derived peptide coated (immobilized) Microtiter plates (article surface) for detecting antibodies in samples and determining antigenicity of a synthetic peptide epitope (p1630, col 2,  to β2GPl, peptides, and CL; Inhibition assays using synthetic peptides).
Wang et al. do not teach a synthetic peptide derived from β2-Glycoprotein I according to the peptide formula SEQ ID NO: 51.
Similarly, Breitbart et al. teach β2GPI derived peptides of SEQ ID Nos: 25-57315 at various lengths [0301, claim 81]. Breitbart et al. suggest some of the peptides of SEQ ID Nos: 25-57315 comprising anti-human β2GPI antibody epitopes [0299]. Breitbart et al. further suggest an antigenic epitope include 6-8 amino acids [0151]. Because both references teach β2GPI derived peptides comprising antigenic epitope peptides recognized by antibodies, one of ordinary
Formula
Criteria
SEQ-31
SEQ-83
X1
AVILMFWCPG
I
G
X2
AVILMFWCPG
L
G
X3
AVILMFWCPG
F
M
X4
YTSHKREDQN
S
R
X5
YTSHKREDQN
S
K
F
F
F
F
X7
AVILMFWCPG YTSHKREDQN
L
I
X8
AVILMFWCPG
C
C

 skill in the art would have been taught and/or motivated to diagnose antibodies in patient samples as well as identify antibody recognized peptide epitopes by screening all Breitbart’s β2GPI derived peptides of SEQ ID Nos: 25-57315 via peptide binding assays as taught by Wang et al. Breitbart’s peptide SEQ IDs NO: 31 and 83 (see the last page of compared to the claimed peptide formula is shown as follows, reading on the limitation (a). The large number of Breitbart’s β2GPI derived peptides does not negate the fact that the peptide SEQ ID Nos: 31 and 83 were specifically taught. See MPEP 2131.02(II). 
Wang et al. in view of Breitbart et al. do not explicitly teach the disclosed β2GPI derived peptides further comprising a poly-Gly or glycine-rich spacer.
Similarly, Beer et al. teach immobilization of peptides on an article (e.g., beads) for 
    PNG
    media_image1.png
    375
    279
    media_image1.png
    Greyscale
bioassays (p118, Table 1). Beer et al. teach a poly-Gly spacer at different lengths conjugated to a peptide ligand via peptide synthesis (p118, col 1, para 2) to optimize the bioactivity of the peptide ligand (RGDF) shown as follows (p122, Fig 2A). Because Beer et al. teach the use of a poly-Gly spacer/linker to enhance activity/sensitivity of a conjugated ligand peptide, one of ordinary skill in the art would have been taught and/or motivated to use a poly-Gly spacer/linker conjugated to Breitbart’s β2GPI derived peptides (e.g., SEQ ID NO: 31 or 83) to enhance the activity of the peptides taught by Wang et al. in view of Breitbart et al., reading on the limitation (b) leading to generate a peptide consisting of (Poly-Gly)-(SEQ-31 or SEQ-83) or (SEQ-31 or SEQ-83)- (Poly-Gly), satisfying the limitations a and b in claim 1. 
With respect to claim 16, Breitbart et al. teach a pharmaceutical composition comprising at least two beta-glycoprotein-1 (β2GPI)-derived peptides and a pharmaceutically acceptable carrier [0062]. Breitbart et al. further suggest the two β2GPI-derived peptides can be a chimeric peptide comprising two identical or non-identical peptides and a linker peptide [0133], reading on (SEQ-31: ILFSSFLC)-(Poly-Gly)-(any Breitbart’s β2GPI-derived peptides) and (any Breitbart’s β2GPI-derived peptides)-(Poly-Gly)-(SEQ-83: GGMRLFIC). 
One of ordinary skill in the art before the effective filing date would have been taught and/or motivated to combine Wang’s method of binding assay with Breitbart’s β2GPI derived peptides because Wang et al. teach the use of the β2GPI derived peptide coated (immobilized) Microtiter plates (article surface) for detecting antibodies in samples and determining  to β2GPl, peptides, and CL; Inhibition assays using synthetic peptides) and Breitbart et al. suggest the β2GPI derived peptide sequence of SEQ ID Nos: 25-57315 comprising anti-human β2GPI antibody epitopes [0299]. The combination would have reasonable expectation of success because both references teach β2GPI derived peptides comprising antibody recognized epitopes.
One of ordinary skill in the art before the effective filing date would have been taught and/or motivated to combine the teachings (Wang et al. in view of Breitbart et al.) with Beer’s poly-Gly spacer/linker because Beer et al. teach the use of a poly-Gly spacer conjugated to a peptide ligand via peptide synthesis (p118, col 1, para 2) to enhance the bioactivity of the peptide ligand (p122, Fig 2A). The combination would have reasonable expectation of success because the references teach peptide-related bioassays.
Response to Arguments
Applicant’s arguments, see Remarks, page 7~9, filed 9/7/2021, with respect to the rejections of claims 1, 7, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al. (J Immunol 1995; 155:1629-1636.) in view of Breitbart et al. (US 2009/0068207 A1; SEQ ID Nos: 31 and 83 attached at the last page) and Beer et al. (Blood, Vol 79, No 1 (January 1), 1992: pp 117-128).

2.	Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Breitbart et al. and Beer et al. as applied to claims 1, 16, and further in view of STN STN sequence search (2008, previously cited 5/10/2021).
Wang et al. in view of Breitbart et al. and Beer et al. teach a β2GPI-derived peptide 
Breitbart et al. teach a β2GPI-derived peptide can further substitute with functional equivalent peptide or amino acid derivative [0134], but do not explicitly teach conservative substitution of S to A in a beta-2 glycoprotein derived peptide. 
STN sequence search teaches the amino acids of Ala, Gly, Pro, Ser, and Thr are functionally similar/equivalent amino acids shown as follows (p11). Because Breitbart et al. 
    PNG
    media_image2.png
    153
    876
    media_image2.png
    Greyscale
teach a β2GPI-derived peptide can be further substituted with functional equivalent peptide or amino acid derivatives [0134], one of ordinary skill in the art would have been suggested and/or motivated to substitute an S with A, G, P, or T in the β2GPI-derived peptide of ILFSSFLC to generate various analog peptides, reading on the elected peptide species of SEQ ID NO: 30 shown as follows.
instant SEQ-30
I
L
F
A
S
F
L
C
Breitbart-SEQ 31
I
L
F
S
S
F
L
C
STN
 
 
 
AGPST
 
 
 
 


One of ordinary skill in the art before the effective filing date would have been taught and/or motivated to combine the teachings (Wang et al. in view of Breitbart et al. and Beer et al.) with STN’s teaching conservative substitution of S to A because Breitbart et al. teach a β2GPI-derived peptide can be further substituted with functional equivalent peptide or amino acid derivatives [0134], and STN teaches amino acids Ala and Ser are functionally similar/equivalent (p11). The combination would have reasonable expectation of success because both Breitbart et al. and STN teach substitution of functionally similar/equivalent amino acids in peptides.

Response to Arguments
Applicant’s arguments, see Remarks, page 7~9, filed 9/7/2021, with respect to the rejections of claims 1, 7, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al. (J Immunol 1995; 155:1629-1636.) in view of Breitbart et al. (US 2009/0068207 A1; SEQ ID Nos: 31 and 83 attached at the last page) in view of Beer et al. (Blood, Vol 79, No 1 (January 1), 1992: pp 117-128) and in view of STN sequence search (2008, previously cited 5/10/2021).

3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Breitbart et al. and Beer et al. as applied to claims 1, 16 and further in view of Stewart et al. (WO 2017/025610 A1, previously cited 5/10/2021).
Claim 7 is drawn to the linker sequence selected from SEQ ID Nos: 1-3, and 59-64.
Wang et al. in view of Breitbart et al. and Beer et al. teach the use of a poly-Gly linker/spacer conjugated to a ligand peptide as applied to claims 1 and 16 above.
Wang et al. in view of Breitbart et al. and Beer et al. do not explicitly a linker/spacer as a Gly-rich linker sequence.
Similarly, Stewart et al. teach a poly-glycine linker/spacer is functionally equivalent to Gly-rich linker such as (Gly4Ser)1-10, Ser(Gly4Ser)1-10, or its modified homologs [0129]. Stewart et al. show the use of a modified glycine-rich linker GGGGSGGGGSVSR, functionally equivalent to a poly-glycine linker/spacer, to link two moieties together in a fusion protein (p101, SEQ ID NO: 42) shown as follows. Thus, one of ordinary skill in the art would have been taught and/or suggested to use a glycine-rich linker of GGGGSGGGGSVSR to substitute a functionally 

    PNG
    media_image3.png
    155
    603
    media_image3.png
    Greyscale

One of ordinary skill in the art before the effective filing date would have been taught and/or motivated to combine the teachings (Wang et al. in view of Breitbart et al. and Beer et al.) with Stewart’s modified glycine-rich linker because Stewart et al. teach a poly-glycine linker/spacer is functionally equivalent to Gly-rich linker and its modified homologs [0129]. The combination would have reasonable expectation of success because the references teach the use of a glycine or glycine-rich linker conjugated to a selected peptide.
Response to Arguments
Applicant’s arguments, see Remarks page 9, para 4-5, filed 9/7/2021, with respect to the rejection of claim 7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made by Wang et al. in view of Breitbart et al. and Beer et al. as applied to claims 1, 16 and further in view of Stewart et al.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
20-November-2021




/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658